DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.  	Claims 1-20 are pending and presented for examination.

Claim Interpretation
3.	Claims 5, 6, 15, and 16 recite the limitations “substantially square shaped”, “substantially rectangular shaped”, “substantially square shaped”, and “substantially rectangular shaped” respectively. The specification does not provide definition for the term “substantially”. For examination purpose, Examiner interprets the phrase
 “substantially square shaped” as “square shaped”, and “substantially rectangular shaped” as “rectangular shaped”, respectively. 


Double Patenting 
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
5.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6, 10, 11, and 15-19 of Patent No. 11353623. Although the conflicting claims are not identical, they are not patentably distinct from each other because, it is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  Omission of a reference element of step whose function is not needed would be obvious to one of ordinary skill in the art. 


 Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1, 3-7, 11, 13, 14-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cullen et al. US 2012/0272726 (hereinafter, Cullen), in view of Kim et al. KR 2011/0054974 (hereinafter, Kim).

8.  	Regarding claim 1, Cullen discloses a weather information capturing and processing system ([0028], Fig. 1: a weather station, device, assembly or apparatus 10 can include a precipitation detector or sensor 12, for measuring, detecting or sensing precipitation…The precipitation can include falling water, rain, sleet, hail, or other falling particles), comprising:
 	a plate (Fig. 2, item 32) having an impact surface and an undersurface, wherein said plate is configured to vibrate in response to said impact surface being impacted by hydrometeors ([0030]: The sensor member 32 can also have a downwardly sloping generally angled, curved or arched convex top, upper or outer surface 32c, and a concave bottom lower, underside or inner surface 32b extending on the opposite side of the wall 74 of the sensor member 32…Vibrations of the cantilevered sensor member 32 and annular cantilevered wall portion 74a caused by falling precipitation 100 striking the sensor member 32 can be received and sensed by sensor 38), where precipitation 100 is interpreted as equivalent to hydrometeor;
 	one or more vibration sensors mounted on said undersurface and configured to sense vibrations in said plate and translate the sensed vibrations into electrical wave data ([0030], [0042]: An electromechanical sensor 38 can be attached, incorporated, connected or secured to the sensor member 32, such as on the underside surface 32b of an annular cantilevered wall portion 74 of wall 74. Vibrations of the cantilevered sensor member 32 and annular cantilevered wall portion 74a caused by falling precipitation 100 striking the sensor member 32 can be received and sensed by sensor 38, which can generate an electrical response from which precipitation properties can be determined...[and] an additional or more than one sensor can be attached to the sensor member 32, such as at other desired locations of the underside surface 32b), and
 	an analog-to-digital converter, communicatively coupled to the one or more vibration sensors, configured to receive the electrical wave data and convert the received electrical wave data to digital vibration data ([0031]-[0032]: The signals generated by the sensor 38, corresponding to vibrations detected at the sensor member 32, may be amplified and converted from analog sensor signals to digital sensor signals).
 	Cullen does not disclose:
 	a solar electric panel; wherein the system includes a power source comprising said solar panel.  
 	However, Kim discloses:
 	 a solar electric panel (pages 3-4: hail detection device,…an outer case 1000, a composite vibration receiver 100…As the material of the outer case 1000, it can be implemented using various materials such as, solar panel); 
 	wherein the system includes a power source comprising said solar panel (page 12: the power supply unit 900 is a device that supplies power to the hail detection device,…configured to supply power using electricity generated from
a solar panel).
 	Kim also discloses one or more vibration sensors and an analog-to-digital converter (see, pages 1, 7, and 9).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cullen to use a solar electric panel; wherein the system includes a power source comprising said solar panel as taught by Kim. The motivation for doing so would have been in order to supply power to weather detection device efferently (Kim, pages 3, 12).
 	
9.	Regarding claim 3, Cullen in view of Kim disclose the system of claim 1 as disclosed above. 
 	Cullen further discloses wherein at least one of the one or more sensors is coupled generally adjacent the center of the undersurface of the plate ([0042]: an additional or more  than one sensor can be attached to the sensor member 32, such as at other desired locations of the underside surface 32b).

10.	Regarding claim 4, Cullen in view of Kim disclose the system of claim 1 as disclosed above. 
 	Cullen further discloses wherein at least one of the one or more sensors is coupled generally adjacent a corner of the undersurface of the plate ([0042]: an additional or more  than one sensor can be attached to the sensor member 32, such as at other desired locations of the underside surface 32b).

11.  	Regarding claim 14, the claim is rejected with the same rationale as in claim 4. 

12.	Regarding claim 5, Cullen in view of Kim disclose the system of claim 1 as disclosed above. 
 	Cullen further discloses wherein the impact surface and undersurface of the plate are substantially square shaped ([0048]: sensor members can be employed which have outer perimeters with other suitable shapes, for example, square).

13.  	Regarding claim 15, the claim is rejected with the same rationale as in claim 5. 

14.	Regarding claim 6, Cullen in view of Kim disclose the system of claim 1 as disclosed above. 
 	Cullen further discloses wherein the impact surface and undersurface of the plate are substantially rectangular shaped ([0048]: sensor members can be employed which have outer perimeters with other suitable shapes, for example, rectangular).

15.  	Regarding claim 16, the claim is rejected with the same rationale as in claim 6. 

16.	Regarding claim 7, Cullen in view of Kim disclose the system of claim 1 as disclosed above. 
 	Cullen further discloses wherein the one or more sensors comprise at least one of the following data recording devices: piezoelectric accelerometers; piezoresistive accelerometers; capacitive MEMSs; strain gauges; velocity sensors; gyroscopes; microphone sensors; pressure sensors; laser displacement sensors; eddy current sensors; and capacitive displacement sensors ([0043]: sensor 38 have been described to be a strain sensor or gauge formed of piezoelectric polymer film).

17.  	Regarding claim 17, the claim is rejected with the same rationale as in claim 7. 

18.  	Regarding claim 11, Cullen discloses a weather information capturing and processing system ([0028], Fig. 1: a weather station, device, assembly or apparatus 10 can include a precipitation detector or sensor 12, for measuring, detecting or sensing precipitation…The precipitation can include falling water, rain, sleet, hail, or other falling particles), comprising:
 	a plate (Fig. 2, item 32) comprising an impact surface and an undersurface, configured to vibrate when a hydrometeor impacts the impact surface ([0030]: The sensor member 32 can also have a downwardly sloping generally angled, curved or arched convex top, upper or outer surface 32c, and a concave bottom lower, underside or inner surface 32b extending on the opposite side of the wall 74 of the sensor member 32…Vibrations of the cantilevered sensor member 32 and annular cantilevered wall portion 74a caused by falling precipitation 100 striking the sensor member 32 can be received and sensed by sensor 38), where precipitation 100 is interpreted as equivalent to hydrometeor;
 	one or more sensors, communicatively coupled to the plate, configured to translate the vibrations into electrical wave data, wherein the one or more sensors are coupled generally adjacent the undersurface of the plate ([0030], [0042]: An electromechanical sensor 38 can be attached, incorporated, connected or secured to the sensor member 32, such as on the underside surface 32b of an annular cantilevered wall portion 74 of wall 74. Vibrations of the cantilevered sensor member 32 and annular cantilevered wall portion 74a caused by falling precipitation 100 striking the sensor member 32 can be received and sensed by sensor 38, which can generate an electrical response from which precipitation properties can be determined...[and] an additional or more than one sensor can be attached to the sensor member 32, such as at other desired locations of the underside surface 32b), and
 	an analog-to-digital converter, communicatively coupled to the one or more sensors, configured to receive and convert the electrical wave data to digital vibration data ([0031]-[0032]: The signals generated by the sensor 38, corresponding to vibrations detected at the sensor member 32, may be amplified and converted from analog sensor signals to digital sensor signals).
 	Cullen does not disclose:
 	a system power supply, wherein the system power supply is a solar electric panel comprising at least a part of said plate.  
 	However, Kim discloses:
 	 a system power supply, wherein the system power supply is a solar electric panel comprising at least a part of said plate (pages 3-4: hail detection device,…an outer case 1000, a composite vibration receiver 100…As the material of the outer case 1000, it can be implemented using various materials such as, solar panel. See also page 12).
 	Kim also discloses one or more sensors and an analog-to-digital converter (see, pages 1, 7, and 9).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cullen to use a system power supply, wherein the system power supply is a solar electric panel comprising at least a part of said plate as taught by Kim. The motivation for doing so would have been in order to supply power to weather detection device efferently (Kim, pages 3, 12).

19.	Regarding claim 13, Cullen in view of Kim disclose the system of claim 11 as disclosed above. 
 	Cullen further discloses wherein at least one of the one or more sensors is coupled generally adjacent the center of the undersurface of the plate ([0042]: an additional or more  than one sensor can be attached to the sensor member 32, such as at other desired locations of the underside surface 32b).

20.  	Regarding claim 19, Cullen discloses a weather information capturing and processing system ([0028], Fig. 1: a weather station, device, assembly or apparatus 10 can include a precipitation detector or sensor 12, for measuring, detecting or sensing precipitation…The precipitation can include falling water, rain, sleet, hail, or other falling particles), comprising:
 	a plate (Fig. 2, item 32) comprising an impact surface and an undersurface, configured to vibrate when a hydrometeor impacts the impact surface ([0030]: The sensor member 32 can also have a downwardly sloping generally angled, curved or arched convex top, upper or outer surface 32c, and a concave bottom lower, underside or inner surface 32b extending on the opposite side of the wall 74 of the sensor member 32…Vibrations of the cantilevered sensor member 32 and annular cantilevered wall portion 74a caused by falling precipitation 100 striking the sensor member 32 can be received and sensed by sensor 38), where precipitation 100 is interpreted as equivalent to hydrometeor;
 	one or more sensors, communicatively coupled to the plate, configured to translate the vibrations into electrical wave data, wherein the one or more sensors are coupled generally adjacent the undersurface of the plate ([0030], [0042]: An electromechanical sensor 38 can be attached, incorporated, connected or secured to the sensor member 32, such as on the underside surface 32b of an annular cantilevered wall portion 74 of wall 74. Vibrations of the cantilevered sensor member 32 and annular cantilevered wall portion 74a caused by falling precipitation 100 striking the sensor member 32 can be received and sensed by sensor 38, which can generate an electrical response from which precipitation properties can be determined...[and] an additional or more than one sensor can be attached to the sensor member 32, such as at other desired locations of the underside surface 32b), and
 	an analog-to-digital converter, communicatively coupled to the one or more sensors, configured to receive and convert the electrical wave data to digital vibration data ([0031]-[0032]: The signals generated by the sensor 38, corresponding to vibrations detected at the sensor member 32, may be amplified and converted from analog sensor signals to digital sensor signals).
 	Cullen does not disclose:
 	wherein the plate consists of a completed product that already exists as a stand-alone product, and wherein the completed product is a solar electric panel.  
 	However, Kim discloses:
 	 wherein the plate consists of a completed product that already exists as a stand-alone product, and wherein the completed product is a solar electric panel (pages 1, 3-4: Fig. 1 is a hail detection device, including a cross sectional view of an outer case 1000, a composite vibration receiver 100, a reference vibration receiver 200, a vibration detection control unit 300, and a vibration detection output unit 400 are
provided…As the material of the outer case 1000, it can be implemented using various materials such as, solar panel. Further, pages 6, 12: the vibration sensing control unit 300 and the vibration sensing output unit 400 may be disposed inside the outer case 1000 or may be disposed and used separately from the outer case, depending on implementation).
 	Kim also discloses one or more sensors and an analog-to-digital converter (see, pages 1, 7, and 9).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cullen to use wherein the plate consists of a completed product that already exists as a stand-alone product, and wherein the completed product is a solar electric panel as taught by Kim. The motivation for doing so would have been in order to supply power to weather detection device efferently (Kim, pages 3, 12).

21.  	Regarding claim 20, Cullen in view of Kim disclose the system of claim 19 as disclosed above. 
 	Cullen does not disclose:
 	wherein the solar electric panel comprises said impact surface.  
 	However, Kim discloses:
 	 wherein the solar electric panel comprises said impact surface (pages 1, 3-4: Fig. 1 is a hail detection device, including a cross sectional view of an outer case 1000, a composite vibration receiver 100, a reference vibration receiver 200, a vibration detection control unit 300, and a vibration detection output unit 400 are
provided…As the material of the outer case 1000, it can be implemented using various materials such as, solar panel… The composite vibration receiving unit 100
is a block that receives the falling vibration of hailstones to be sensed, and is disposed on the upper surface 1010 of the outer case 1000 to detect the falling vibration of the hailstones and transmit the sensed vibrations. The complex vibration receiving unit may be configured to receive vibration using a vibration sensor, an acceleration sensor, an impact sensor, etc.).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cullen to use wherein the solar electric panel comprises said impact surface as taught by Kim. The motivation for doing so would have been in order to supply power to weather detection device efferently (Kim, pages 3, 12).


22.	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cullen, in view of Kim, in view of Loffler-Mang et al. US 2016/0070026 (hereinafter, Loffler-Mang), in further view of Bangalore et al. US 2017/0118930 (hereinafter, Bangalore).

23.  	Regarding claim 2, Cullen in view of Kim disclose the system of claim 1 as disclosed above.
 	Cullen further discloses receive the digital vibration data; analyze the digital vibration data ([0031], [0032]: The sensor 38 provides an electrical response or signal in response to vibrations that are sensed, which are transmitted to electronics 30 in upper housing 20. The electronics 30 and/or device 50, can then process the sensed vibrations. The signals generated by the sensor 38 can be processed, where individual signals having particular characteristics, for example signals having selected frequency, magnitude and/or duration, can be identified as individual pieces of falling precipitation 100…An example process for detecting precipitation and determining an amount of precipitation over a period of time is now described. The signals generated by the sensor 38, corresponding to vibrations detected at the sensor member 32, may be amplified and converted from analog sensor signals to digital sensor signals. A suitable signal processing methodology may be applied to the digital sensor signals to identify rain drops based on characteristics in the signals, such as rise-time, ring-down time, period of each cycle in the ring-down and the number of zero crossings in the ring-down of the signals…Depending upon the application at hand, electrical device 50 can be a viewing console, a computer, a communication device such as a wireless communication device). See also Kim (pages 1, 7-10).
 	Cullen in view of Kim does not disclose:
 	analyze the digital vibration data, at least in part by interpolating attributes of the digital vibration data to a lookup table accessible by the central processing unit, to create interpolated digital vibration data; create composite data from the interpolated digital vibration data; send the composite data to non-volatile flash memory to be stored; and transfer the composite data to one or more centralized servers via one or more networks for further analysis; wherein the composite data comprises one or more of kinetic energy, impact position, or density of the impacting hydrometeors.  
 	However, Loffler-Mang discloses:
 	 analyze the digital vibration data, at least in part by interpolating attributes of the digital vibration data by the central processing unit to create interpolated digital vibration data (Abstract, [0029], Fig. 2: The evaluation device 4 is provided for the purpose of conducting an amplitude analysis and a frequency analysis of the signals produced by the transducer 3. The amplitude analysis is provided in such a way that the kinetic energy of the precipitating particles striking the impact plate 2 can be determined. In addition, the evaluation device 4 is provided for the purpose of determining the hardness and/or density of the incoming precipitation particles by means of the frequency analysis); 
 	create composite data from the interpolated digital vibration data; wherein the composite data comprises one or more of kinetic energy, impact position, or density of the impacting hydrometeors ([0029], Fig. 2: The amplitude analysis is provided in such a way that the kinetic energy of the precipitating particles striking the impact plate 2 can be determined. In addition, the evaluation device 4 is provided for the purpose of determining the hardness and/or density of the incoming precipitation particles by means of the frequency analysis).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cullen in view of Kim to use analyze the digital vibration data, at least in part by interpolating attributes of the digital vibration data by the central processing unit, to create interpolated digital vibration data, create composite data from the interpolated digital vibration data; wherein the composite data comprises one or more of kinetic energy, impact position, or density of the impacting hydrometeors as taught by Loffler-Mang. The motivation for doing so would have been in order to determine kinetic energy and density of the precipitation particles accurately (Loffler-Mang, [0031]).
 	Cullen in view of Kim in view of Loffler-Mang does not disclose:
 	interpolating attributes of the digital vibration data to a lookup table accessible by the central processing unit; send the data to non-volatile flash memory to be stored; and transfer the data to one or more centralized servers via one or more networks for further analysis.  
 	However, Bangalore discloses:
 	 interpolating attributes of the digital vibration data to a lookup table accessible by the central processing unit ([0035]: circuit 206 includes among other things an analog to digital converter so as to convert an analog phenomenon into a digital signal representative of the capacitance of capacitor 210. Circuit 206 then passes the digital signal to transceiver circuit 208. Transceiver circuit 208 transmits that digital signal, or a digital signal derived from that digital signal, to a computer system. As described below in more detail, the computer system may then use the digital signal to determine an amount of precipitation... For instance, the computer system may include a lookup table that correlates digital signal values with amounts of precipitation. The computer system, upon receiving a signal from transceiver circuit 208, may consult the lookup table to determine an amount of precipitation that has been detected); 
 	send the data to non-volatile memory to be stored ([0043]-[0044]: The host device 400 includes microprocessor (CPU) 410 a memory 403 including a programmable read only memory (ROM/PROM) portion and a random access memory (RAM) portion. The memory 403 provides a non-volatile storage location for the programming code of the host device along with certain data necessary for execution of the code…The microprocessor 410 communicates with the memory 403 in a conventional manner utilizing an address bus and a data bus. It will be understood that the memory 403 may be incorporated integrally within, or provided separate and apart from, the microprocessor 410). Cullen in view of Kim disclose send the data to memory to be stored (see, Cullen [0044], and Kim (page 6). Bangalore discloses a well-known and conventional computer device comprising microprocessor 410, and memory 403 that provides a non-volatile storage location as disclosed above. Cullen in view of Kim in view of Loffler-Mang in view of Bangalore does not disclose send data to a flash memory.  However, sending data to a flash memory is also well known step and would have been obvious to one ordinary skill in the art based on the teaching of Cullen in view of Kim in view of Loffler-Mang in view of Bangalore, and 
 	transfer the data to one or more centralized servers via one or more networks for further analysis ([0048]: In any event, host device 400 includes a connection to a central server that provides data management).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cullen in view of Kim in view of Loffler-Mang to use interpolating attributes of the digital vibration data to a lookup table accessible by the central processing unit; send the data to non-volatile flash memory to be stored; and transfer the data to one or more centralized servers via one or more networks for further analysis as taught by Bangalore. The motivation for doing so would have been in order to correlates digital signal values with amounts of precipitation efficiently (Bangalore, [0035]).

24.  	Regarding claim 12, the claim is rejected with the same rationale as in claim 2. 


25.	Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cullen, in view of Kim, in further view of Salmi et al. US 2012/0031181 (hereinafter, Salmi).

26.  	Regarding claim 8, Cullen in view of Kim disclose the system of claim 1 as disclosed above. 
 	Cullen in view of Kim does not disclose:
 	wherein the digital vibration data is filtered to create signal energy data, wherein the signal energy data extracts the signal components correlating best with the intensity of the plurality of hydrometeors impacts, and wherein the signal energy data is used as the main hydrometeor intensity gauging feature.  
 	However, Salmi discloses:
 	 wherein the digital vibration data is filtered to create signal energy data, wherein the signal energy data extracts the signal components correlating best with the intensity of the plurality of hydrometeors impacts, and wherein the signal energy data is used as the main hydrometeor intensity gauging feature ([0041]-[0042]: The voltage pulses obtained from the piezo element 3 are filtered, amplified, and the desired parameters proportional to the drop size are measured and saved in the memory of the processor performing the computation. The intensity and amount of precipitation can be calculated from the measurement data in several ways).  
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cullen in view of Kim to use wherein the digital vibration data is filtered to create signal energy data, wherein the signal energy data extracts the signal components correlating best with the intensity of the plurality of hydrometeors impacts, and wherein the signal energy data is used as the main hydrometeor intensity gauging feature as taught by Salmi. The motivation for doing so would have been in order to determine the amount and intensity of precipitation accurately (Salmi, [0037]).

27.  	Regarding claim 18, the claim is rejected with the same rationale as in claim 8. 


28.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cullen, in view of Kim, in further view of Martin US 2017/0108419 (hereinafter, Martin).

29.  	Regarding claim 9, Cullen in view of Kim disclose the system of claim 1 as disclosed above. 
 	Cullen in view of Kim does not disclose:
 	wherein the undersurface of the plate is mounted to a roof surface.  
 	However, Martin discloses:
 	 wherein the undersurface of the plate is mounted to a roof surface (Abstract: The panel is secured to the roof so that the impact portion faces skyward in generally the same orientation as the roof).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cullen in view of Kim to use wherein the undersurface of the plate is mounted to a roof surface as taught by Martin. The motivation for doing so would have been in order to record hail strike data associated with one or more hail strikes and to use the recorded data to determine damage to the roof (Martin, [0003]).


30.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cullen, in view of Kim, in further view of Wedig et al. US 2014/0167969 (hereinafter, Wedig).

31.  	Regarding claim 10, Cullen in view of Kim disclose the system of claim 1 as disclosed above. 
 	Cullen in view of Kim does not disclose:
 	a network of weather information capturing and processing systems, located in a regional area, collectively used as an early warning system, wherein the early warning system transmits a plurality of the visual data and information to the centralized server via one or more networking devices, and wherein the centralized server sends a plurality of signals with a warning message to mobile computing devices of end users.  
 	However, Wedig discloses:
 	 a network of weather information capturing and processing systems, located in a regional area, collectively used as an early warning system, wherein the early warning system transmits a plurality of the visual data and information to the centralized server via one or more networking devices, and wherein the centralized server sends a plurality of signals with a warning message to mobile computing devices of end users ([0128], [0131]: upon detection of hail/rain by hail sensor 820, the processor of hail sensor 820 can receive an indication that hail/rain has been detected, store the data in memory, and cause the transmitter to transmit data to a decision node, sensory node, or local/remote server via wireless and/or wired communication. In response to detection of hail and/or rain that exceeds a hail/rain threshold, the user or an interested party such as the home insurer can be provided with a notification. The notification can be a visual and/or audio notification from the decision/sensory node, or the notification may be in the form of an e-mail, text message, telephone call, etc. to a computing device of the user…The detection of hail could also generate automated messages to home inspectors, providing a rapid customer interaction. Hail detection in an area or neighborhood could also prompt the system to send text warning messages alerting insurance customers to move their vehicles indoors. (see also [0107])). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cullen in view of Kim to use a network of weather information capturing and processing systems, located in a regional area, collectively used as an early warning system, wherein the early warning system transmits a plurality of the visual data and information to the centralized server via one or more networking devices, and wherein the centralized server sends a plurality of signals with a warning message to mobile computing devices of end users as taught by Wedig. The motivation for doing so would have been in order to send a notification message to users and prevent any damage caused by excessive rain or hail  (Wedig, [0131]).

Conclusion

32.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/								
Primary Examiner, Art Unit 2857